Citation Nr: 1526170	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 2012, the Board denied entitlement to TDIU.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board for further consideration.

In November 2013, the Board remanded the claim for additional development, to include scheduling VA examinations.

The last supplemental statement of the case (SSOC) was issued in December 2014.  Later that month, the Veteran's attorney submitted additional evidence, to include a private vocational consultant's report, along with a waiver of agency of original jurisdiction (AOJ) consideration.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014). 

By way of a February 2008 pre-adjudication letter, VA informed the Veteran of his duty and VA's duty for obtaining evidence, and notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

VA has also complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also October 2014 Letter (wherein Veteran's attorney acknowledges that "all remand instructions are complete").  The record contains VA treatment records, private treatment records, and lay statements.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, when considered together, are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted a full examination of the Veteran.
 
II. Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 30 percent disabling from November 13, 2002, and 70 percent disabling from August 24, 2006; and (2) bilateral cataracts, evaluated as 20 percent disabling from November 13, 2002, 100 percent disabling from April 29, 2003, and 30 percent from June 1, 2003.  His combined disability evaluation has been 80 percent since August 24, 2006.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

The Veteran contends that he is unemployable due to both of his service-connected disabilities.
 
The record establishes that the Veteran holds an Associate's degree and worked as an electrician for approximately 25-30 years.  He then worked at his self-owned real estate brokerage company for several years.  

A May 2006 VA treatment record shows that the Veteran reportedly had been unable to keep a job and had recently closed his real estate business.  He complained that he was unable to concentrate enough "to get things done."  He reported that his mind and his decreased physical abilities kept him from being productive and efficient, stating "one needs to be sharp and on top of things to be able to run a business."  In December 2006, he reported having a difficult time paying attention while working.  He noted that he had sold only one house in the past couple of years.

A January 2007 VA PTSD examination report contains a diagnosis of PTSD, chronic, moderate to severe.  The examiner acknowledged the Veteran's report that he was easily distracted and had a short attention span.  The Veteran also reported that he had either quit or been fired "many times in [the] past" before owning his own business.  The examiner concluded that there was not total occupational and social impairment, and that the Veteran "could improve with treatment."

A February 2009 VA treatment record indicates that the Veteran was working during the day.

A May 2010 VA PTSD examination report shows that the Veteran lived on a farm that his stepson owned and worked around the farm.  He fixed machinery, rode tractors, painted buildings, and participated in the harvesting of hay.  His stepson organized the work.  The Veteran stated that he liked the work because it kept his mind busy and everyday was different.  He was "pleased to be retired."  He explained: "I hated it.  There were many conniving people in it.  I don't like phonies.  I don't like dishonesty.  There were things that were legal, but unethical."  The Veteran complained of sleep disturbance and irritability, which he described as chronic, and reported detachment and estrangement from others.  The examiner noted that the Veteran had maintained a stable second marriage and "employment for self-sufficiency" and had learned to apologize for his "verbal harshness."  She wrote: "Given his retirement, and therefore the increase in his discretion concerning social interaction and scheduling, he is able to minimize provocations which might elicit his irritability and he is able to pace himself concerning the work he will perform on the farm when he is tired."  The examiner concluded that the Veteran's PTSD symptoms were transient and mild, and resulted in decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She opined that the Veteran's PTSD symptoms "do not present a barrier to his physical and sedentary employment in the context of his retired life."  She explained: "Given his retirement, he is able to adjust his work schedule to compensate for fatigue.  He determines his hours and tasks in contributing to the maintenance of his son's farm where he lives.  He is also able to limit his social interaction to family members and occasional contact at church.  Because of this, his irritability has been held in check."

A May 2010 VA eye examination report contains diagnoses of bilateral diabetic retinopathy, bilateral pseudophakia, and right eye posterior capsular opacification (PCO).  The examiner determined that the majority of the Veteran's vision reduction is due to the diabetes.  However, right eye vision was reduced in part due to the PCO, which was not related to the diabetes.  The examiner noted that the Veteran has functional vision loss, right eye greater than left eye, but concluded that this visual impairment should not render him to be unemployable.

In May 2013, the Veteran's attorney submitted an opinion from M.L., a private vocational consultant, who interviewed the Veteran by telephone and reviewed the claims file.  The Veteran stated that his vision had begun to deteriorate again over the past few years, and that he could only drive during daylight.  He stated that the worst aspect of his PTSD was the anxiety, which he described as extreme, and that this interfered with daily functioning.  The Veteran explained that his wife had conducted much of the day to day activities of his real estate company.  He eventually found that he could not supervise or adequately work with contracts due to concentration problems.  M.L. opined that the Veteran's psychiatric and vision problems preclude all employment.  He explained that the Veteran's former jobs required "working to close tolerances, making judgments, being influential and dealing with people."  He wrote: "During his work years he was experiencing significant barriers that would ordinarily be very difficult to overcome for most individuals.  He therefore relied heavily upon his wife and his close associates in the office to bear the brunt of the work, along with any technical aspect thereof."  M.L. noted that typical vocations do not allow for such modifications.  He also noted that the Veteran used compensation techniques for his diminished vision.  He concluded that the January 2007 VA examiner's GAF score of 45 is inconsistent with even unskilled levels of work.  M.L. concluded that any work on the farm was conducted in cooperation and with the aid of his son, who provided direction to the Veteran.

A February 2014 VA PTSD examination report shows that the Veteran denied any new mental health treatment since the last VA examination.  He stated that his PTSD symptoms had worsened, and he specifically identified nightmares and irritability as primary concerns.  He reported positive relationships with his family.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  She wrote:  "I am in agreement with his last examiner, as his symptoms do not currently hinder physical and sedentary employment in the context of his retired life."

In a June 2014 addendum, the examiner noted that the Veteran had reportedly stopped working because he "couldn't function properly."  He could not keep his mind on things, had no patience, and his learning curve "went to hell."  He attributed his impaired functioning to lack of concentration, memory difficulties, poor vision, irritability, and anger.  He had experienced these problems since 1956, but "couldn't do it anymore" after 2000.  His wife said he worked at one job for a while, but then left because he could not concentrate or "got pissed off."  The Veteran declined to elaborate on his symptoms or describe how they interfered with his functioning other than to say that his nightmares were worse and then he could not concentrate or remember things.  The examiner noted that PTSD symptoms such as lack of concentration and irritability/anger outbursts often contribute to occupational impairment, but do not always suggest that a person is unable to find or maintain gainful employment.  He observed that the Veteran's concentration and memory problems "were just as likely" caused by another, nonservice-connected mental health condition.  He explained that the Veteran had been diagnosed with depression in 2004.  The examiner noted that the Veteran complained of impaired vision and seemed to have difficulty hearing.  He concluded that "a number of factors potentially could interfere with his ability to work, and it is my opinion that PTSD is not the sole or primary factor."  The examiner addressed M.L.'s report and noted that he did not elaborate on the reason for the Veteran's inactivity, which could be attributed to depressed mood, low energy, age, or other reasons.  He noted that the Veteran had worked as an electrician and later a real estate broker, and that "it is unlikely that PTSD would be the sole or primary reason for an individual to leave the workforce after managing to work for 44 years."

A February 2014 VA eye examination report contained diagnoses of pseudophakia, nonproliferative diabetic retinopathy, and PCO.  The Veteran complained of constant blurred vision, right eye worse than the left eye.  The examiner attributed the Veteran's vision impairment to right eye PCO, as well as status post proliferative retinopathy photocoagulation and focal laser treatment in management of diabetic retinopathy.  He opined that the Veteran's eye conditions impact his ability to work, but merely noted "poor vision."

In a July 2014 addendum, the VA examiner noted that the Veteran denied any recent changes in vision.  He determined that the Veteran was "functionally comfortable" with most basic activities of daily living, although he noted slight difficulty with near activities.  The examiner noted that the M.L. did not conduct any functional vision testing.  He explained that the Veteran no longer had bilateral cataracts, and that this was not an influencing factor on the Veteran's ability to obtain and maintain gainful employment.  Instead, the Veteran had artificial posterior chamber intraocular lenses.  The examiner concluded that the residual PCO of the right eye, although slightly degrading to vision, was not functionally bothersome and that the Veteran had declined surgery.

In December 2014, the Veteran's attorney submitted an addendum to M.L.'s May 2013 report.  He opined that even if the Veteran was capable of working, he would only be capable of working in an unskilled vocation.  He explained that unskilled employees are expected to remain on task approximately 90 percent of the time.  He stated that the tenets required for maintaining employment include the ability to arrive at work on a timely and consistent basis; maintain a production rate; perform work to acceptable and established standards; maintain concentration, persistence, and pace; and interact appropriately with coworkers and supervisors.  He noted that the Veteran's concentration problems had resulted in previous terminations from employment, and that the Veteran had reportedly left the real estate business because of the ongoing and increasing mistakes he was making with legal and important documents.  With respect to the June 2014 addendum opinion, M.L. opined that "the fact that the Veteran was able to work for 44 years, and simply leaves the labor market entirely, is incongruent with the Veteran's proven work history and work behaviors." 

The evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Initially, the Board notes that the Veteran has provided conflicting information concerning his employment history.  A January 2008 VA Form 21-8940 shows that the Veteran worked as an electrician from 1965 until 1993, at which time he started working as a real estate agent.  The Veteran told the February 2014 VA PTSD examiner that he had not worked "since 1990, 1989, or 1988."  In correspondence dated in April 2009 and October 2009, the Veteran stated that he had not worked since the 1980's.  He explained that although he had control of the real estate company, his wife managed it.  He told M.L. that he retired from his real estate business in 2000 and then sold the company in 2003.  However, he told the January 2007 VA examiner that he last worked in 2004 as a real estate broker.  See also March 2004 VA Treatment Record.  A March 2002 VA treatment record shows that the Veteran was semi-retired and continued to work as a real estate broker.  A May 2006 VA treatment record shows that the Veteran had "recently" closed his real estate business.  Such inconsistencies raise serious questions as to the veracity of the information being provided concerning the Veteran's employment history.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

In addition, the medical evidence of record does not contain a finding that the Veteran is unemployable.  The January 2007 VA PTSD examiner found that there was not total occupational and social impairment.  The May 2010 VA eye examiner found that the Veteran was not unemployable.  The February 2014 VA PTSD examiner, in a June 2014 addendum, concluded that the Veteran's PTSD was not the sole or primary reason why he left the work force and contemplated that other factors likely interfered with his ability to work.  The examiners based their opinions on medical expertise, review of the Veteran's relevant medical records, the severity of the service-connected disabilities, and consideration of his occupational history.  These opinions warrant greater probative weight than M.L.'s opinion.  The Board is permitted to favor one opinion over another, provided that it gives an adequate statement of its reasons and bases for doing so.  Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The vocational consultant is competent to discuss the impact of the Veteran's service-connected disabilities on his employment.  The Board acknowledges that M.L. thoroughly reviewed the Veteran's medical and occupational history.  M.L. concluded that the Veteran is incapable of even unskilled work.  He explained that the Veteran does not possess the "tenets necessary to sustain employment" - punctuality, production, pace, concentration, persistence, and appropriate social interaction.  It appears that M.L.'s rationale is based primarily on the Veteran's concentration problems and mood swings.  However, this rationale is either inconsistent with or not supported by other evidence of record.  

For example, the Veteran told the May 2010 VA examiner that he retired from real estate because he "hated it."  He complained about the dishonest and unethical behavior that he had witnessed.  He stated that he was enjoying his retirement.  This information conflicts with the Veteran's representations that he had effectively been forced to retire because he could no longer deal with people and had concentration problems.  In addition, the Veteran told the May 2010 VA examiner that he helped out on his stepson's farm by painting, fixing machinery, and harvesting hay.  The information conflicts with the Veteran's representations to M.L. that he "does very little around the house."  The Veteran has attempted to explain this inconsistency by asserting that the May 2010 examiner "[did] everything she could do to discredit me."  See December 2010 Statement.  There is nothing in the record to suggest that the May 2010 examination was inadequate.  The examiner reviewed the claims file and conducted a thorough contemporaneous clinical evaluation.  The report also shows that the Veteran indicated fatigue due to nonservice-connected disabilities, but that he was able to control his pace when working on the farm.  This finding is supported by a December 2009 correspondence from the Veteran, wherein he stated "I am too old and my health is too bad to be employed at this time.  I have had heart by-pass surgery, along with diabetes, high blood pressure, kidney disease, diabetic retinopathy, nervous disorder, heart disease, and more."  M.L. asserts that the January 2007 GAF score of 45 is inconsistent with even unskilled work.  Notably, he does not address the GAF score of 60 assigned by the May 2010 VA examiner, which reflects mild impairment.  Moreover, M.L.'s report does not explain how the Veteran's vision impairment impacts his ability to work other than noting that he uses magnifying glasses/lenses.  

As to the Veteran's contention that he cannot work because of his inability to get along with others, such contention is not supported by the record.  He was married to his first wife for nearly 20 years, and has been married to his current wife since 1979.  He sees one of his sons and grandchildren every few months, and he is close to two of his wife's children.  He stays in touch with his siblings by phone.  In fact, the Veteran reported positive relationships with his family during the February 2014 VA PTSD examination.

The Board has considered the Veteran's work history - that of a general laborer and an office worker- and his educational background - that of a high school graduate  with two years of college.  This occupational and educational background is not so limited that the Board could reasonably conclude that the effects of his service connected disabilities render him unable to secure and follow a substantially gainful occupation.  The preponderance of evidence shows that his vision impairment, whether acting alone or with his PTSD, does not impact on his employability.  His PTSD symptoms amount to some difficulty getting along with others and some concentration problems.  These symptoms are more in line with causing the kind of occupational impairment specified in the May 2010 and February 2014 VA examination reports than M.L.'s conclusion that because the Veteran has concentration problems and irritability he is unable to secure and follow a substantially gainful occupation. 

The Board acknowledges the Veteran's testimony and lay statements, as well as statements submitted by his family and former colleague, with respect to employability.  These assertions that the Veteran is unemployable due to service-connected disabilities are of some probative value.  However, the Board finds these contentions to be outweighed by the probative medical opinion evidence of record and the fact that the Veteran worked for many years with his current level of impairment.  Therefore, the Board finds that the Veteran's own views in this regard are outweighed by the VA examiners' negative nexus opinions.

The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  Indeed, the 70 and 30 percent schedular evaluations currently in effect recognize significant industrial impairment resulting from his bilateral eye disability and PTSD.  The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of his service-connected disabilities.  Accordingly, the preponderance of the evidence is against the claim for TDIU, and the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.
 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


